Lumpkin, J.
1. Where the dividing line between two adjoining tracts of land was in controversy, both plaintiff and defendant claiming under a common source of title, a deed drawn from the possession of the plaintiff by notice to produce, in which the common predecessor in title conveyed the tract to her with boundaries as contended for by the defendant, was admissible in evidence without proof of execution, although the plaintiff stated that she did not claim the land under the deed, but under a previous parol gift from the maker of it and possession for thirty years. Louisville & Nashville R. Co. v. Yudelson, 135 Ga. 731 (70 S. E. 576); Brinkley v. Bell, 126 Ga. 480 (55 S. E. 187).
(a) Under such'circumstances the deed was admissible, but the grantee » could introduce other evidence of her title, and the ultimate question of what constituted her title was for a jury.
2. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.